To compel the vacation of an order changing a judgment entry.
Denied February 28, 1895, with costs.
Relator, a non-resident, sued S. in Justice Court. S. gave notice of set-off, and recovered a judgment of $87.00. Plaintiff appealed and had a verdict for $4.40. Judgment was entered for the amount with full costs. Upon application such judgment was vacated and a judgment without costs to either party was entered. The circuit judge returned that, in directing the first judgment entry he had overlooked the matter of •costs and had intended to deny costs to either party.